Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 5/20/21.  Claims 48-65 are pending and considered on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 48-55, 57-59, 62, and 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neogen (Schaedler Broth 7154, 2010, IDS 5/20/21) in light of support by either Swiderski et al. (Czech Journal of Food Sciences · December 2016) or Savoie (Errata, NUTRITION RESEARCH, Vol. 9, pp. 695-698, 1989).
Neogen teach Schaedler Broth for the cultivation of anaerobic bacteria which is detailed in the table below:

A
B
C
D
E
Ingredients
g/L
g/kg sans K Phosphate
g/kg total powder
g/kg in 1L of water
Casein Digest
5.6
203.4
197.5
5.4
Soybean Digest
1
36.3
35.3
1.0
Animal Tissue Digest
5
181.6
176.4
4.9
Yeast Extract
5
181.6
176.4
4.9
NaCl
1.7
61.8
60.0
1.7
Potassium Phosphate
0.82
29.8
28.9
0.8
Dextrose
5.82
211.4
205.3
5.7
Tris(hydroxymethyl)aminomethane
3
109.0
105.8
2.9
Hemin
0.01
0.4
0.4
0.01


The ingredients and amounts for the above table are found on pg. 1 of Neogen.  They teach that 28.4 g of the broth is a homogenous powder (a solid at 22°C) which is dissolved in 1 L of purified water (Neogen, pg. 1, bottom 1) to make a liquid media at 22°C.  It is noted that 28.4 g is the mass of all of the ingredients listed in the table, column B, and is therefore the total mass of the powdered composition added to the 1 liter of water.  It is noted that claims 51-55 require the mass to exclude the phosphate buffer, which in this case is 27.5 g.  Column C is the value of each ingredient divided by the amount of the powered composition minus the amount of potassium phosphate expressed as g/kg.  Column D is the value of each ingredient divided by the total mass of the powder expressed in g/kg.  Column E is the value of each ingredient divided by the sum of a) the total mass of the powder and b) 1L of pure water (i.e. 1000 g).  
It is noted that since these values are inside the claimed range, they also anticipate these limitations (MPEP 2131.03 I).
Similarly, is noted that claim 33 requires the composition to have a pH of 7.3 ± 0.5.  This is interpreted as a pH range of 6.8-7.8.  Therefore since Neogen teach their broth has a pH of 7.6 ± 0.2, then they anticipate this limitation (MPEP 2131.03 I).  Also it is noted that both casein digest and yeast extract both comprise histidine as supported by Swiderski et al. (See Table 2, see highlights ) and Savoie et al. (Tables 1 and 3, see highlights)
Therefore these claims are anticipated by the above reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48-59, 62, and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neogen (Schaedler Broth 7154, 2010 in IDS 5/20/21) and UNC Compounding Lab (Buffers and Buffer Capacity, 2009) in light of support by either Swiderski et al. (Czech Journal of Food Sciences · December 2016) or Savoie (Errata, NUTRITION RESEARCH, Vol. 9, pp. 695-698, 1989).
Claims 48-55, 57-59, 62, and 63 were addressed in the 35 USC 102 rejection over Neogen in light of support by either Swiderski et at. or Savoie above and continue to apply here.
What Neogen does not teach is the buffering capacity of their solution as limited in claim 56.  However this would be obvious to modify the buffer capacity in view of UNC Compounding Lab who teach that buffer capacity can be adjusted according to the total buffer concentration (UNC, pg. 1, lower half).  They also teach that a buffer capacity enhances the shelf life of the solution (UNC, pg. 1, last lines).  Therefore it would be obvious for one of ordinary skill to adjust the buffer capacity to meet the limitations of claims 56 via routine optimization to ensure a solution of this media has a sufficient shelf life (MPEP 2141 I C and D).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 48-55 and 57-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neogen (Schaedler Broth 7154, 2010) and DSMZ (696. Streptococcus Suis Medium, in IDS 5/20/21) in light of support by Nghia et al. (Emerging Infectious Diseases, 2008, in IDS 5/20/21) Swiderski et al. (Czech Journal of Food Sciences · December 2016) and Savoie (Errata, NUTRITION RESEARCH, Vol. 9, pp. 695-698, 1989).
Claims 48-55, 57-59, 62, and 63 were addressed in the 35 USC 102 rejection over Neogen in light of support by either Swiderski et at. or Savoie above and continue to apply here.
Neogen teach that their media includes both added NaCl and tris(hydroxymethyl)aminomethane for buffering which are excluded in claims 60 and 61.  However it would be obvious to substitute these with other buffers and salts in view of DSMZ.  The Streptococcus suis medium of DSMZ is very similar to that of Neogen in that in includes yeast extract as well as extracts from meat and peptone, other ingredients including cysteine and is suitable for culturing the anaerobic microorganism Streptococcus suis (as supported by Nghia, pg. 155, col 1 1st lines).  However they use a traditional phosphate buffer of KH2PO4 and K2HPO4 and salts including MgSO4 and MnSO4 rather than NaCl.  Therefore it would be obvious to substitute the phosphate buffer of KH2PO4 and K2HPO4 for the potassium phosphate/tris(hydroxymethyl)aminomethane buffer of Neogen since they both are known to cultivate anaerobic bacteria.  Likewise it would be obvious to replace NaCl with MgSO4 and MnSO4 since DSMZ teach that these are suitable salts for cultivating anaerobic bacteria (MPEP 2143 I B). 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 48-55, 57-59, and 62-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neogen (Schaedler Broth 7154, 2010) and Aviles et al. (US 9745546, priority to 2012) in light of support by either Swiderski et al. (Czech Journal of Food Sciences · December 2016) or Savoie (Errata, NUTRITION RESEARCH, Vol. 9, pp. 695-698, 1989).
Claims 48-55, 57-59, 62, and 63 were addressed in the 35 USC 102 rejection over Neogen in light of support by either Swiderski et at. or Savoie above and continue to apply here.
However Neogen does not teach culturing cells using a membrane where the population of cells is on one side of the membrane while the other side has the culture media of claim 57.  The Applicant discloses that GROWT DIRECTTM Sterility cassettes according to WO 2013/070730 (Specification pg. 11, lines 30-35).  WO 2013/070730 is a priority document to US 9745546 by Aviles et al. They teach cassette for culturing bacteria (col 8, lines 30-35).  A sample with bacteria is injected on top of a membrane (Figure 1B, col 8. Lines 40-45). The media is injected as a liquid into the media pad under the membrane (Fig 1B,  col 8, lines 55-6)).  The cells are cultured 7 to 14 days (col 8, lines 55-60 and Fig 13).
It would be obvious to use the Schaedler broth of Neogen in cassette of Aviles et al.  since their method requires media suitable for growing bacteria. One of ordinary skill would recognize this as substituting one growth media for another, both of which are suitable for culturing media (MPEP 2141 III (B)). Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10793823. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a culture media comprising casein digest, soybean digest, animal tissue digest, yeast extract, dextrose, a phosphate buffer, hemin, and L-cystine in the same amounts (see current claims 51-55 vs. US’823 claims 1 and 7) for culturing cells (see current claims 64-65 vs. US’823 claims 24-28).  The compositions do not comprise tris(hydroxymethyl)aminomethane or added sodium (see current claims 60-61 vs. US’823 1, 7, and 21).  The compositions further comprise a disinfectant neutralizer at a pH of 7.3 in purified water (see current claims 58, 59, 62 vs. US’823 8, 20, and 22). 

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699